Exhibit 10.3

SIXTH AMENDMENT AGREEMENT

This Sixth Amendment Agreement, effective as of August 18, 2006 (the “Effective
Date”), is entered into by and between the Institute of Organic Chemistry and
Biochemistry of the Academy of Sciences of the Czech Republic, having offices at
Flemingovo nam. 2, 166 10 Praha 6, Czech Republic (“IOCB”); and the K. U. Leuven
Research and Development (representing the REGA Institute for Medical Research,
Leuven), having offices at Groot Begijnhof 59, B-3000 Leuven, Belgium (“REGA”)
(IOCB and REGA hereinafter collectively referred to as “IOCB/REGA”) on one side
and Gilead Sciences, Inc., a Delaware, USA corporation, having offices at 333
Lakeside Drive, Foster City, California 94404, U.S.A. (“Gilead”), on the other
side. In this Sixth Amendment Agreement IOCB, REGA and GILEAD are sometimes
referred to individually as a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Parties have entered into the License Agreement dated effective
November 15, 1991 (the “1991 License Agreement”), relating to
N-phosphonylmethoxyalkyl purines and pyrimidines and analogues including HPMPC
as well as acyclic nucleotide analogues and other compounds; the License
Agreement dated effective October 15, 1992 (the “1992 License Agreement”),
relating to N-(3-fluoro-2-phosphonomethoxypropyl) derivatives of heterocyclic
bases; and the License Agreement dated effective December 1, 1992 (the “1992
PMPA License Agreement”), relating to (R) PMPA and (R) PMPDAP and other
compounds. The 1991 License Agreement, the 1992 License Agreement, and the 1992
PMPA License Agreement are referred to collectively as the “License Agreements”;
and

WHEREAS, the License Agreements were first amended by the Amendment Agreement
dated effective October 25, 1993; and further amended by Annex 1 on April 1,
1997, by Annex 2 on March 20, 2002, and by the Letter Agreement dated April 8,
2002 (the “First Amendment Agreement”); and

WHEREAS, the 1991 License Agreement was subsequently amended by the Second
Amendment Agreement dated effective January 1, 1996 (the “Second Amendment
Agreement”); and further amended by the Third Amendment Agreement dated
effective April 23, 2002 (the “Third Amendment Agreement”); and the License
Agreements were further amended by the Fourth Amendment Agreement dated
effective August 1, 2004 (the “Fourth Amendment Agreement”), and by the Fifth
Amendment Agreement dated effective January 1, 2006 (the “Fifth Amendment
Agreement”);

WHEREAS, the 1991 License Agreement and the 1992 PMPA License Agreement were
further amended by the Letter Agreement dated effective December 26, 2000, as
amended on December 27, 2000 (the “December 2000 Letter Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, the Parties now desire to amend the License Agreements, as previously
amended, in order to further clarify certain payment provisions related thereto;

NOW, THEREFORE, the Parties agree as follows:

 

  1. All capitalized terms used in this Sixth Amendment Agreement but not
defined herein shall have the meaning assigned in the License Agreements, as
amended.

 

  2. The royalty obligations set forth in Sections IV A(b), IV A(c), IV B and IV
C of the 1992 PMPA License Agreement, as amended in Section 4 of the December
2000 Letter Agreement, and as further amended in Sections 1.3(a), (b) and (c) of
the Fourth Amendment Agreement, shall only apply to sales by Gilead, its
AFFILIATES and sublicensees of LICENSED COMPOUND or LICENSED PRODUCT, including
any COMBINATION PRODUCT, in each case containing Tenofovir (as defined in the
December 2000 Letter Agreement) (each hereinafter a “PRODUCT”), in the countries
set forth in Exhibit A (the “HIGH-INCOME TERRITORY”), and shall be payable for
the term set forth therein.

 

  3. With respect to sales by Gilead, its AFFILIATES and sublicensees of PRODUCT
in all countries of the world other than those in the HIGH-INCOME TERRITORY, the
royalty obligations set forth in Sections IV A(b), IV A(c), IV B and IV C of the
1992 PMPA License Agreement, Section 4 of the December 2000 Letter Agreement,
and Section 1.3 of the Fourth Amendment Agreement, are hereby amended as
follows:

 

  a. Except as set forth in Section 3(c) below, with respect to sales of PRODUCT
by Gilead, its AFFILIATES and sublicensees sold for end use in the countries set
forth in Exhibit B (the “UPPER MIDDLE INCOME AND LOWER-MIDDLE INCOME
TERRITORY”), Gilead will pay to IOCB/REGA a royalty of three percent (3%) of the
gross amount received by Gilead from any third party in consideration for the
sale of such PRODUCT. For purposes of this Section 3(a), “gross amount received”
shall include, but shall not be limited to, (i) Gilead’s NET SALES for direct
sales of PRODUCT by Gilead, or (ii) the total amount received by Gilead, in the
form of a royalty, transfer price or other means of payment, for sales of
PRODUCT by Gilead’s distributors and sublicensees, as appropriate.

 

  b. With respect to sales of PRODUCT in final finished form for administration
to end users (“FINISHED PRODUCT”) manufactured by Indian generic companies under
a license from Gilead (each an “Indian Company”) and sold in India and/or the
countries set forth in Exhibit C (the “ACCESS COUNTRIES”), Gilead will pay to
IOCB/REGA a royalty of twenty percent (20%) of the gross amount received by
Gilead from any such Indian Company in consideration for the sale of such
FINISHED PRODUCT.

 

2



--------------------------------------------------------------------------------

  c. With respect to sales of PRODUCT in the ACCESS COUNTRIES by Gilead, Merck,
Sharp & Dohme, Aspen Pharmacare, or their respective AFFILIATES, or any other
entity with whom Gilead enters into similar no-profit or minimum-profit
arrangements in the ACCESS COUNTRIES, no royalties shall be payable to
IOCB/REGA. Any future arrangements in the ACCESS COUNTRIES, other than such
no-profit or minimum-profit arrangements, which result in a royalty obligation
from Gilead to IOCB/REGA will be discussed on a case-by-case basis, and any such
royalty obligation will be determined upon mutual agreement of the Parties.

 

  d. The payments by Gilead as required under Section 3(a) and (b) of this Sixth
Amendment Agreement shall be payable to IOCB/REGA commencing on the Effective
Date of this Sixth Amendment Agreement and shall continue until the expiration
of the last to expire LICENSED PATENT a VALID CLAIM of which would be infringed
but for the License Agreements, as amended.

 

  e. Gilead shall provide to IOCB/REGA copies of all sublicenses or other
agreements (i) under which Gilead receives payment as described in Section 3(a)
or (b) of this Sixth Amendment Agreement, or (ii) which fall within the scope of
agreements described in Section 3(c) of this Sixth Amendment Agreement.

 

  4. The territories set forth in each of the exhibits attached hereto may be
modified from time to time as appropriate. Countries that are not listed on the
exhibits attached hereto as of the Effective Date may be added from time to time
by Gilead, provided, however, that Gilead will not assign any such added country
to one of the territories defined in the attached exhibits using a method other
than through the “gross national income per capita” formula that Gilead used to
create the defined territories as of the Effective Date. Gilead may also
reassign a country from one defined territory to another if such a reassignment
is justified using such “gross national income per capita” formula. Any
deviation from such formula, or other circumstance that results in a different
allocation of countries into the defined territories, will be subject to mutual
written agreement between the Parties.

 

  5. Gilead agrees that at all times it shall carry out its obligations under
this Sixth Amendment Agreement in good faith and that it shall not enter into
any arrangement intended to allow Gilead to evade or reduce its obligations to
IOCB/REGA set forth in this Sixth Amendment Agreement.

 

3



--------------------------------------------------------------------------------

  6. Except as expressly provided in this Sixth Amendment Agreement, the License
Agreements, as amended, shall remain in full force and effect according to their
terms.

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment
Agreement to be executed by their respective duly authorized representatives as
of the Effective Date.

 

INSTITUTE OF ORGANIC CHEMISTRY

AND BIOCHEMISTRY AV CR

   

REGA INSTITUTE

FOR MEDICAL RESEARCH

By:  

 

    By:  

 

  Prof. Zdenek Havlas, Director       Prof. Erik De Clercq, President Date:  

 

    Date:  

 

K.U. LEUVEN RESEARCH AND DEVELOPMENT     GILEAD SCIENCES, INC. By:  

 

    By:  

 

  Prof. Koenraad Debackere, Director      

John F. Milligan, Ph.D.

Executive Vice President & CFO

Date:  

 

    Date:  

 

By:  

 

        Paul VAN DUN, Director       Date:  

 

     

 

4



--------------------------------------------------------------------------------

Exhibit A

The HIGH-INCOME TERRITORY

 

1.   Australia    27.   Latvia 2.   Austria    28.   Lithuania 3.   Bahrain   
29.   Luxembourg 4.   Belgium    30.   Macedonia, TFYR 5.   Bosnia & Herzegovina
   31.   Malta 6.   Brunei Darussalam    32.   Netherlands 7.   Bulgaria    33.
  New Zealand 8.   Canada    34.   Norway 9.   Croatia    35.   Poland 10.  
Cyprus    36.   Portugal 11.   Czech Republic    37.   Qatar 12.   Denmark   
38.   Romania 13.   Estonia    39.   Saudi Arabia 14.   Finland    40.  
Singapore 15.   France    41.   Slovakia 16.   Germany    42.   Slovenia 17.  
Greece    43.   Spain 18.   Hong Kong    44.   Sweden 19.   Hungary    45.  
Switzerland 20.   Iceland    46.   Turkey 21.   Ireland    47.   United Arab
Emirates 22.   Israel    48.   United Kingdom 23.   Italy    49.   United States
24.   Japan      25.   Korea, Republic of      26.   Kuwait     

 

5



--------------------------------------------------------------------------------

Exhibit B

The UPPER MIDDLE-INCOME TERRITORY

 

1. Argentina

2. Brazil

3. Chile

4. Colombia

5. Costa Rica

6. Lebanon

7. Malaysia

8. Mexico

9. Oman

10. Panama

11. Uruguay

12. Venezuela

The LOWER MIDDLE-INCOME TERRITORY

 

1. Albania

2. Algeria

3. Armenia

4. Azerbaijan

5. Belarus

6. China

7. Ecuador

8. Egypt

9. El Salvador

10. Fiji

11. Georgia

12. Iran, Islamic Rep. of

13. Jordan

14. Kazakhstan

15. Libya

16. Morocco

17. Paraguay

18. Peru

19. Philippines

20. Sri Lanka

21. Tonga

22. Tunisia

23. Turkmenistan

 

6



--------------------------------------------------------------------------------

Exhibit C

The ACCESS COUNTRIES

 

1.   Afghanistan    34.   Guatemala    67.   Saint Lucia 2.   Angola    35.  
Guinea    68.   Saint Vincent & the Grenadines 3.   Antigua and Barbuda    36.  
Guinea-Bissau    69.   Samoa 4.   Bahamas    37.   Guyana    70.   Sao Tome and
Principe 5.   Bangladesh    38.   Haiti    71.   Senegal 6.   Barbados    39.  
Honduras    72.   Seychelles 7.   Belize    40.   Indonesia    73.   Sierra
Leone 8.   Benin    41.   Jamaica    74.   Solomon Islands 9.   Bhutan    42.  
Kenya    75.   Somalia 10.   Bolivia    43.   Kiribati    76.   South Africa 11.
  Botswana    44.   Kyrgyzstan    77.   Sudan 12.   Burkina Faso    45.   Lao,
People’s Dem. Rep.    78.   Surinam 13.   Burundi    46.   Lesotho    79.  
Swaziland 14.   Cambodia    47.   Liberia    80.   Syria 15.   Cameroon    48.  
Madagascar    81.   Tajikistan 16.   Cape Verde    49.   Malawi    82.  
Tanzania, U. Rep. of 17.   Central African Republic    50.   Maldives    83.  
Thailand 18.   Chad    51.   Mali    84.   Timor-Leste 19.   Comoros    52.  
Mauritania    85.   Togo 20.   Congo    53.   Mauritius    86.   Trinidad and
Tobago 21.   Congo, Dem. Rep. of the    54.   Moldova, Rep. of    87.   Tuvalu
22.   Cote d’ivoire    55.   Mongolia    88.   Uganda 23.   Cuba    56.  
Mozambique    89.   Uzbekistan 24.   Djibouti    57.   Myanmar    90.   Vanuatu
25.   Dominica    58.   Namibia    91.   Vietnam 26.   Dominican Republic    59.
  Nepal    92.   Yemen 27.   Equatorial Guinea    60.   Nicaragua    93.  
Zambia 28.   Eritrea    61.   Niger    94.   Zimbabwe 29.   Ethiopia    62.  
Nigeria      30.   Gabon    63.   Pakistan      31.   Gambia    64.   Papua
NewGuinea      32.   Ghana    65.   Rwanda      33.   Grenada    66.   Saint
Kitts and Nevis     

 

7